Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled April 5, 2021 has been considered and entered. Accordingly, Claims 1 – 22 are pending in this application. Additionally claims 1, 2, 5, 6, 13 and 18 are amended.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/5/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments

Applicant's arguments filed April 5, 2021 have been fully considered and persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 8 – 10, with respect to the rejection(s) of claim(s) 1 – 5, 7, 10 and 15 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 1 – 5, 7, 10 and 15 have been withdrawn.

Applicant’s arguments, see pages 8 – 10, with respect to the rejection(s) of claim(s) 6, 8, 9, 11 – 14 and 17 – 22 under 35 USC § 102 (a)(2) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (a)(2) for claims 6, 8, 9, 11 – 14 and 17 – 22 have been withdrawn.


Allowable Subject Matter

Claims 1 – 22 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167